                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

PATRICK DAVIS,                             :
     Petitioner                            :
                                           :              No. 1:20-cv-1665
      v.                                   :
                                           :              (Judge Kane)
SUPERINTENDENT SPAULDING,                  :
     Respondent                            :

                                       ORDER

      AND NOW, on this 30th day of April, 2021, in accordance with the Memorandum

issued concurrently with this Order, IT IS ORDERED THAT:

      1. Petitioner’s petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241 (Doc.
         No. 1) is DISMISSED WITHOUT PREJUDICE as unexhausted; and

      2. The Clerk of Court is directed to CLOSE the above-captioned case.


                                                          s/ Yvette Kane
                                                          Yvette Kane, District Judge
                                                          United States District Court
                                                          Middle District of Pennsylvania
